Title: To Thomas Jefferson from Edmund Randolph, 26 May 1793
From: Randolph, Edmund
To: Jefferson, Thomas



Sir
Philadelphia May 26. 1793

The 14th. article of our treaty with France has shut out all general reasoning from the law of nations, on the memorial of Benjamin Holland and Peter Mackie.
The flour and meal were actually shipped after the declaration of war, made by France on the 1st. of february 1793. If the inquiry was to depend on their knowledge of the declaration, their relief would be very doubtful at least. But as two months had passed after the declaration and before the shipment, it is impossible for the government of the United States, to wrest the property from the captors. I have the honor, sir, to be with sincere esteem & respect yr. mo. ob. serv.

Edm: Randolph

